Citation Nr: 1718424	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  95-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the right knee, currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for arthritis of the left knee, currently rated 10 percent disabling. 

3.  Entitlement to an increased rating for arthritis of the right elbow, currently rated as 30 percent disabling for loss of motion in flexion, 30 percent disabling for loss of motion in pronation, and 10 percent disabling for loss of motion in extension.
 
4.  Entitlement to an initial rating in excess of 10 percent for keratosis/porokeratosis. 
 
5.  Entitlement to an effective date earlier than December 1, 2008 for the award of service connection for keratosis/porokeratosis.

6.  Entitlement to an effective date earlier than December 1, 2008, for the assignment of a 30 percent rating for nasal congestions/chronic sinusitis.
 7.  Entitlement to service connection for pain due to an environmental exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 with additional  service in the Army National Guard.  These matters come before the Board of Veterans' Appeals (Board) from March 2010, October 2012, November 2012, and December 2015 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This case was remanded in September 2014, October 2012, August 2011, September 2007, September 2000, and October 1998 (several times the case was also remanded for an increased rating of the lumbar spine, to include by the United States Court of Appeals for Veterans Claims (Court); this issue is no longer on appeal).  

The Veteran testified before a hearing officer at the RO in July 1996 and December 2008.  Transcripts of the hearings are associated with the claims file.
The issues of entitlement to increased ratings for arthritis of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the right elbow manifests pain with noncompensable limitation of motion prior to December 2, 2015, flexion limited to 70 degrees from December 2, 2015, pronation lost beyond the middle of the arc from December 2, 2015, and no ankylosis or impairment of the flail joint, ulna, or radius.

2.  The Veteran's keratosis/porokeratosis manifests recurrent flare-ups of symptoms requiring topical therapy and most nearly approximates less than five percent of exposed areas affected and between five and 20 percent of total body surface affected.

3.  The Veteran's initial claim for entitlement to service connection for a skin condition was denied in a September 2000 Board decision on the basis it was not well-grounded.  This decision was revoked by the passage of The Veterans Claims Assistance Act of 2000 (VCAA) and VA's final readjudication of the claim in an October 2002 rating decision. 

4.  The most recent claim to reopen service connection for a skin condition was received by VA on December 1, 2008.  Service connection for a skin condition characterized as keratosis/porokeratosis was granted in a December 2015 rating decision with an initial noncompensable evaluation assigned from December 1, 2008.

5.  The award of service connection for keratosis/porokeratosis in the December 2015 rating decision was not based on receipt of additional service department records or evidence received within a year of the initial decision considering and denying this claim.
6.  The current effective date of December 1, 2008 is the date the current claim to reopen service connection was received and is earlier than the date entitlement to the benefit was shown.

7.  Service connection for body aches as an undiagnosed illness was granted in a February 1995 rating decision with an initial noncompensable evaluation assigned effective November 2, 1994. 

8.  In an August 1999 rating decision, service connection for arthritis of the right and left knees, right elbow, and right shoulder was awarded with initial compensable evaluations assigned effective July 31, 1996; this action effectively severed service connection for the previously service-connected body aches/polyarthralgia. 

9.  None of the procedural safeguards of 38 C.F.R. 3.105(d) were followed prior to the severance of service connection for the previously established body aches/polyarthralgia and the severance was erroneous as a matter of law.


CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 30 percent for loss of motion in flexion, 30 percent for loss of motion in pronation, and 10 percent for loss of motion in extension for arthritis of the right elbow are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5205-5213 (2016).

2.  The criteria for an initial rating in excess of 10 percent for keratosis/porokeratosis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7824.  

3.  The criteria for an effective date earlier than December 1, 2008 for the award of service connection for keratosis/porokeratosis are not met.  38 U.S.C.A. §§ 5101, 5110, 7105; 38 C.F.R. § 3.155 (2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.151, 3.303, 3.400 (2016).

4.  The criteria for an effective date earlier than December 1, 2008, for the assignment of a 30 percent rating for nasal congestions/chronic sinusitis are not met.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.400, 4.97, Diagnostic Code 6513.

5.  Restoration of the previously service-connected body aches/polyarthralgia due to undiagnosed illness is warranted.  38 U.S.C.A. §§ 1110, 5109; 38 C.F.R. §§ 3.105(d), 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the remand orders of the Board.  In response to the Board's multiple remands, updated copies of VA medical records were obtained and added to the claims file along with private treatment records and records from the Social Security Administration (SSA).  The Board notes that the February 2013 VA skin examiner references records of treatment from the VA Medical Center (VAMC) for the Veteran's service-connected skin condition dated in February and August 2010.  These specific treatment records are not included in the claims file with the Veteran's other VAMC records; however, the February 2013 VA examination report reproduces them in their entirety.  The Board therefore finds that remanding the case for additional copies of these specific treatment records would serve no useful purpose, and would only result in further delay of this case which has been pending for many years.  

VA examinations addressing the severity of the service-connected disabilities on appeal were also conducted throughout the claims period, most recently in 2013, 2015, and 2016.  VA then issued statements of the case (SOCs) in January 2016 pertaining to the claims for earlier effective dates for the award of an increased rating for sinusitis and service connection for pain due to environmental exposure.  Therefore, VA has complied with the remand orders of the Board and the duties to notify and assist. 


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Right Elbow Arthritis

Service connection for a disability characterized as body aches was awarded in a February 1995 rating decision with an initial noncompensable evaluation (0 percent) assigned effective November 2, 1994.  In an August 1999 rating decision, the service-connected disability was recharacterized and separate evaluations were assigned for individual joints affected by degenerative arthritis.  A separate 10 percent rating was assigned for degenerative arthritis of the right elbow effective July 31, 1996.  Most recently, in a January 2016 rating decision, the 10 percent evaluation for arthritis was recharacterized as loss of motion in extension, and separate 30 percent evaluations for loss of motion in flexion and loss of motion in pronation were awarded, both effective from December 2, 2015.  Thus, the Veteran's right elbow disability is currently rated as 30 percent disabling for limitation of flexion, 30 percent for limitation of pronation, and 10 percent for limitation of extension. 

Turning first to the limitation of extension of the right elbow, this aspect of the disability is currently rated by analogy to Diagnostic Code 5003 pertaining to degenerative arthritis.  Diagnostic Code 5003 provides a rating of 10 percent for noncompensable limitation of motion of an involved joint confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran is in receipt of a 10 percent evaluation under this diagnostic code based on painful noncompensable limitation of extension of the right elbow.  A higher rating is not possible under Diagnostic Code 5003 without involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id.  The Veteran's service-connected condition involves only one joint: the right elbow, and a rating in excess of 10 percent under Diagnostic Code 5003 is not possible.  

A higher rating is also not warranted under the specific criteria pertaining to limitation of extension.  The Veteran is right hand dominant and under Diagnostic Code 5207, extension of the forearm limited to 45 degrees is rated 10 percent for the major (dominant) side; extension of the forearm limited to 60 degrees is rated 10 percent for the major side; and extension of the forearm limited to 75 degrees is rated as 20 percent for the major side.  Additional higher ratings are possible for greater limitations to extension.  38 C.F.R. § 4.71a.  The Veteran's right elbow consistently manifested extension limited to 10 degrees throughout the claims period.  Upon examinations for VA and SSA benefits in May 2009, June 2009, and December 2015, extension was limited to 10 degrees.  The only other examination of record, conducted by VA and dating from February 2013, shows extension was full to 0 degrees with no limitations.  Extension limited to 10 degrees is noncompensable under Diagnostic Code 5207 and is therefore appropriately rated as 10 percent disabling under Diagnostic Code 5003 for noncompensable, but painful, limitation of motion. 

The Veteran is assigned a separate 30 percent rating for limitation of flexion of the right elbow from December 2, 2015.  Diagnostic Code 5206 provides that flexion of the forearm limited to 70 degrees is rated 30 percent disabling for the major side; flexion of the forearm limited to 55 degrees is rated 40 percent disabling for the major side; and flexion of the forearm limited to 45 degrees is rated 50 percent disabling for the major side.  38 C.F.R. § 4.71a.  Prior to December 2, 2015, the Veteran did not manifest compensable limitation of flexion of the right elbow.  During this period, flexion of the elbow was most severe at the May 2009 VA examination when it was measured to 120 degrees.  This degree of limitation warrants a noncompensable rating under Diagnostic Code 5206 and a separate compensable rating is therefore not appropriate.  Regarding the period beginning December 2, 2015, the Veteran's right elbow manifested flexion limited to 70 degrees at the VA examination conducted on December 2, 2015.  This amount of limitation is specifically contemplated by a 30 percent rating under Diagnostic Code 5206.  Therefore, a higher rating for limitation of flexion, to include the earlier assignment of a separate compensable rating, is not warranted at any time during the claims period. 

The Veteran is also in receipt of a separate 30 percent evaluation for limitation of pronation of the right elbow from December 2, 2015.  Under Diagnostic Code 5213, limitation of pronation with motion lost beyond the middle of the arc is rated 30 percent disabling for the major side.  38 C.F.R. § 4.71a.  This is the maximum rating possible for limitation of pronation; an increased 40 percent evaluation is only warranted under Diagnostic Code 5213 if the dominant hand is fixed in supination or hyperpronation due to loss (bone fusion).  Id.  In this case, the Veteran's right hand is clearly not in a fixed position due to the service-connected right elbow arthritis and an increased rating is not appropriate.  Additionally, a separate rating is not warranted for limitation of pronation prior to December 2, 2015.  Before the December 2015 VA examination, the Veteran did not demonstrate pronation that most nearly approximated the criteria for a 30 percent evaluation; pronation was full to 80 degrees at the May 2009 and June 2009 VA and SSA examinations.  A higher or earlier separate rating for limitation of pronation is therefore not warranted. 

The Board has also considered whether higher ratings are appropriate based on impairment to function and use of the right elbow in accordance with 38 C.F.R. §§ 4.10, 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the Veteran has consistently reported experiencing intermittent pain of the right elbow with weakness.  The lay and medical evidence establishes that the Veteran experiences limitations to lifting and carrying and must use two hands when lifting heavy objects.  The Board finds this impairment is contemplated by the existing ratings assigned the service-connected right elbow.  While the Veteran experienced some pain during range of motion testing in May 2009, he was able to perform repetitive testing without additional loss of function during the May 2009, June 2009, February 2013, and December 2015 VA and SSA examinations.  None of the VA or SSA examiners observed that the Veteran experienced any additional loss of motion following repetitive testing.  With respect to impairment during flare-ups of the condition, a June 2015 VA addendum medical opinion found that it would require speculation to determine the amount of additional loss of motion in degrees manifested during such periods as the Veteran was not competent to accurately measure his own range of motion or express it in degrees.  The Board further notes that the Veteran has consistently complained of elbow pain that is intermittent in nature and physical examination has shown full strength of the elbow without muscle atrophy.  With consideration of the Veteran's statements, the absence of any additional loss of function or motion following repetitive testing, and the three separate ratings assigned for restricted motion in three directions (flexion, extension, and pronation), the Board that an increased rating based on functional factors is not warranted.  

The Board has also considered whether an increased rating is warranted under the other criteria pertaining to rating the elbow or forearm.  The Veteran has clearly maintained useful motion of his right elbow and does not manifest ankylosis of the joint.  There is also no medical or lay evidence of impairment to the radius or ulna or impairment of supination.  Finally, there is no indication that the disability manifests marked cubitus varus or cubitus valgus deformity or an ununited fracture of the head of the radius.  The Board has considered the statements of the Veteran, but finds that his lay reports of intermittent elbow pain and limitations to lifting and carrying are contemplated by the currently assigned evaluations based on limitations to flexion, extension, and pronation.  Thus, increased ratings are not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for increased ratings of the right elbow.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Skin Condition

Service connection for a skin condition, diagnosed as keratosis/porokeratosis, was awarded in the March 2015 rating decision on appeal.  An initial noncompensable evaluation was assigned effective December 1, 2008.  In a September 2016 rating decision, an increased 10 percent evaluation was assigned for the skin disability, also effective from December 1, 2008.  The Veteran contends that an increased rating is warranted for his service-connected skin condition as it is more severe than contemplated by the current 10 percent evaluation.  

There is currently a stay on the adjudication of certain appeals for increased ratings for skin disorders affected by a decision issued by the Court in Johnson v. McDonald, 27 Vet. App. 497 (2016) involving the use of a topical corticosteroid.  The Veteran's keratosis/porokeratosis is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 and so may fall under the decision in Johnson; however, in this case, there is no evidence the Veteran's skin condition has required the use of a topical corticosteroid.  As such, there is no possibility a higher rating may be awarded if the topical application of a corticosteroid were considered a "systemic therapy."  Therefore, the stay does not affect the current claim and the Board will proceed with its analysis.  

The Veteran's keratosis/porokeratosis is currently rated by analogy under Diagnostic Code 7806 for evaluating dermatitis or eczema.  Under this diagnostic code, dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

After review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected skin disorder.  Clinical records show that the Veteran treats the condition with occasional use of a topical cream that is not a corticosteroid or immunosuppressive drug.  In September 2009, the Veteran was provided a dermatology consultation at the VAMC.  He complained of lesions over his bilateral legs and was diagnosed with porokeratosis based on the appearance of multiple white hyperkeratotic papules on his lower extremities.  The Veteran was treated with cryotherapy and prescribed Imiquamod cream, a topical immune response enhancer, and advised to use it three times a week for four months.  The Veteran was seen for follow-up treatment in February 2010 and advised to continue use of the cream for 4 months.  The record does not indicate that the Veteran has received any other VA or private treatment for the service-connected keratosis/porokeratosis.  He was seen by a private doctor in June 2009 for painful insect bites and at the VA dermatology clinic for a phototoxic reaction (rash) to a hypertension medication.  No treatment was provided for the service-connected disability at these times.  

Despite the lack of follow-up treatment, the Veteran reported during VA examinations in February 2013 and August 2016 that he continued to occasionally use the Imiquamod cream originally prescribed six years earlier.   He also informed the October 2009 VA examiner that he used a topical cream, but was unable to recall the name.  In any event, there is no evidence the Veteran's topical treatment for the service-connected skin disorder involved a corticosteroid or immunosuppressive drug and an increased rating is accordingly not warranted based on the Veteran's use of Imiquamod.  

The Board also finds that an increased initial rating is not warranted based on the amount of exposed area or total skin area affected by the service-connected keratosis/porokeratosis.  The October 2009 VA examiner concluded that the Veteran's condition involved none of his exposed skin and less than five percent of the total body surface.  The August 2016 VA examiner noted slightly more body coverage, with less than five percent of the Veteran's exposed skin affected and between five and 20 percent of the total body surface affected.  These findings are contemplated by the currently assigned 10 percent rating.  Physical examination shows that the service-connected skin disorder primarily affects the Veteran's legs with some papules also noted on the forearms and scalp/neck during the August 2016 VA examination.  Even with consideration of the Veteran's statements regarding the skin condition, including his characterization of the condition as intermittent, it is clear that the condition does not most nearly affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected as required for a 30 percent rating.  

The Board has considered whether there is any other schedular basis for granting a higher rating and has found none, including under Diagnostic Code 7824, the diagnostic code originally used to rate the Veteran's disability.  Under this code, a 30 percent evaluation is warranted with generalized cutaneous involvement or systemic manifestations, and; intermittent systemic medication, such immunosuppressive retinoids, required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7824.  In this case, the February 2013 and August 2016 VA examiners specifically found there were no systemic manifestations of the service-connected skin condition and there is no evidence of generalized cutaneous involvement.  Accordingly, an increased rating is not possible under Diagnostic Code 7824.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Earlier Effective Date Claims

Effective Date for the Award of Service Connection

The Veteran contends that an earlier effective date is warranted for the award of service connection for a skin condition, characterized as keratosis/porokeratosis.  The initial claim for entitlement to service connection for a skin condition was received by VA in March 1994 and was denied in a September 2000 Board decision.  At that time, the Board acknowledged the Veteran's active duty service in the Southwest Asia Theater of operations during the Persian Gulf War, but found that there was no competent evidence linking the Veteran's claimed skin disability to a disease or injury during active duty service.  The Board also found that the Veteran's skin condition was attributed to a known clinical diagnosis and was not an undiagnosed illness.  The claim for service connection was ultimately denied as not well-grounded.  

The Board's September 2000 decision is not considered final due to the passage of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The VCAA eliminated the requirement of a well-grounded claim and in section 7(b)(1) required in certain cases that the RO readjudicate the Veteran's claim "as if the [prior] denial or dismissal had not been made."  The VCAA provided that readjudication was necessary if the previous decision denying the claim became final during the period from July 14, 1999 to November 9, 2000, was based on a finding that the claim was not well grounded, and a request for readjudication was filed by the claimant or the Secretary of VA not later than two years after the date of enactment, i.e. before November 9, 2002.  

In this case, the Board's denial of service connection for a skin condition was issued on September 18, 2000 and was based on a finding that the claim was not well-grounded.  In March 2002, the RO notified the Veteran it was reconsidering the claim for service connection for a skin condition based on the passage of the VCAA.  The claim was readjudicated and denied on a de novo basis in an October 2002 rating decision as the evidence did not establish a nexus between the Veteran's diagnosed skin condition and service and the claimed skin condition was not an undiagnosed illness.  The Veteran was mailed notification of the RO's decision and his right to appeal in an October 2002 letter.  He did not appeal the October 2002 rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Therefore, the Veteran's original March 1994 claim for service connection was not finally adjudicated until the October 2002 rating decision.    

On December 1, 2008, the Veteran testified before a hearing officer at the RO in connection with a claim for individual unemployability.  He testified that he experienced skin problems due to in-service environmental exposures while serving in Southwest Asia and received treatment with a VA dermatologist.  This testimony was interpreted by the RO as initiating a claim to reopen service connection for a skin condition.  The claim was denied in a March 2010 rating decision, appealed to the Board, and remanded on several occasions for development.  Service connection for a skin disability characterized as  keratosis/porokeratosis was eventually granted in the December 2015 rating decision on appeal with an initial noncompensable evaluation granted effective December 1, 2008, the date the Veteran's claim to reopen service connection was received.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

As discussed above, the Veteran's initial claim for service connection for a skin condition was denied in a final October 2002 rating decision.  Thereafter, the Veteran attempted to reopen the claim and was again denied service connection in a March 2010 rating decision.  The Veteran appealed the denial to the Board and in an October 2012 decision, the Board directed the RO to reconsider the Veteran's claim under 38 C.F.R. § 3.156(c)(1) based on the receipt of additional service department records.  Service connection for keratosis/porokeratosis was subsequently granted in a December 2015 rating decision effective December 1, 2008.  The Board must now determine whether the December 2015 grant of service connection was based all or in part on the receipt of the additional official service department records.  If so, an earlier effective date is possible under 38 C.F.R. §§ 3.400 and 3.156(c)(3) (if an award is made based all or in part on the receipt of official service department records not previously associated with the claims file, the effective date of the award is the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim). 

The Board finds that the award of service connection in December 2015 was not based all or in part on the receipt of additional service department records.  The December 2015 rating decision states that service connection was granted based on VA examination results and treatment records.  In June 2015, a VA examiner opined that the Veteran's diagnosed skin condition was a chronic diagnosed illness (i.e., not an undiagnosed illness), but was without a conclusive etiology.  The benefit of the doubt was provided to the Veteran, and service connection was awarded based on a finding that the Veteran's skin condition was incurred due to exposure to environmental hazards in Southwest Asia.  

In September 2009, VA received copies of additional service department records.  These records consist of a July 1991 award of the Bronze Star Medal, April 1996 certificates of transfer to the Retired Reserve and honorable discharge from the Army National Guard of West Virginia, and a June 1992 DD Form 215, "Correction to DD Form 214, Certificate of Release or Discharge from Active Duty" correcting the Veteran's date of separation and noting his receipt of the Southwest Asia Service Medal with a Bronze Service Star and Kuwait Liberation Medal.  These service records indicate that the Veteran served on active duty in the Southwest Asia Theater of operations during the Persian Gulf War, but this fact was established prior to the issuance of the December 2015 rating decision granting service connection for a skin condition.  In a February 1994 rating decision, the RO explicitly found that "[t]he veteran is a verified participant in the Persian Gulf War."  Thus, the Veteran's Southwest Asia service was already recognized by VA prior to receipt of the September 2009 service department records, and these records were not the basis for the award of service connection in the December 2015 rating decision.  As such, an earlier effective date based on 3.156(c)(3) is not possible. 

Moreover, there was no pending (unadjudicated) claim or indication of an intent to file a claim as contemplated by 38 C.F.R. § 3.155 (2014) or § 3.156(b) (2016) prior to December 1, 2008, the date of the Veteran's testimony reopening a claim for service connection for a skin condition.  The Veteran's claim for service connection was finally decided in an October 2002 rating decision and he did not initiate a claim to reopen service connection or submit medical evidence indicating a desire to do so prior to December 1, 2008.  The record contains no submissions from the Veteran during the year period after the October 2002 initial adjudication of the claim pertaining to his skin.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011) (providing that VA is required to evaluate all submissions received during the year period after the initial adjudication of the claim to determine whether they contain new and material evidence.).  In February 2006, the Veteran submitted photographs of his underarms showing bruising and an accompanying statement reporting "I bruise very easily now."  However, there is nothing in the February 2006 statement  indicating an intent to file a claim to reopen service connection for a skin condition.  In fact, the February 2006 statement specifically notes that the enclosed evidence (including the photograph) were intended to support the Veteran's current appeal for individual unemployability.  Therefore, VA did not receive a claim to reopen service connection for a skin condition prior to December 1, 2008 and no new and material evidence was received by VA within a year from October 2002, the date the claim for service connection was finally denied by the RO.

Furthermore, an earlier effective date is not warranted based on the date entitlement to the benefit arose.  The earliest competent evidence of a link between the diagnosed skin condition and active service is the June 2015 VA examiner's medical opinion.  Thus, entitlement to the benefit sought did not arise until June 2015, after receipt of the Veteran's claim to reopen service connection in December 2008.  Even if the record contained evidence establishing a link between the Veteran's skin condition and active duty service prior to receipt of the claim, 38 C.F.R. § 3.400 is clear that the effective date for an award of service connection is the later of the date entitlement arose or the date the claim was received.  Thus, an effective date earlier than December 1, 2008 for the award of service connection for keratosis/porokeratosis is not possible in this case.  

The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by this authority.  Pursuant to this authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than December 1, 2008 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).


Effective Date for Increased Rating Assignment

Service connection for nasal congestion/chronic sinusitis was awarded in an August 1999 rating decision effective February 23, 1994.  An increased 10 percent evaluation was awarded in a March 2010 rating decision, effective December 1, 2008.  The Veteran appealed the 10 percent rating assignment and in a rating decision dated October 10, 2012, the RO found that the March 2010 rating decision contained clear and unmistakable error (CUE) in the assignment of a 10 percent evaluation for sinusitis.  A 50 percent evaluation was then assigned, effective December 1, 2008.  Six days later, the Board issued a decision assigning a 30 percent evaluation for the service-connected sinus disability.  The RO implemented the Board decision in a November 2012 rating decision, finding that the October 10, 2012 rating decision contained CUE by assigning a 50 percent evaluation.  In sum, the Veteran's nasal congestion/chronic sinusitis is currently rated as 30 percent disabling from December 1, 2008.

The Veteran contends that an earlier effective date is warranted for the assignment of a 30 percent rating for nasal congestion/chronic sinusitis as he filed an informal claim for an increased rating before December 1, 2008-the date identified by the RO as the date his claim was received.  In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Board finds that the Veteran's claim for an increased rating was received by VA on December 1, 2008-the date he testified before a RO hearing officer.  Although this testimony was provided in support of a claim for individual unemployabiltiy and primarily concerned the Veteran's service-connected shoulder and back disabilities, he also testified that he experienced headaches and sinus polyps following sinus surgery.  This testimony was interpreted by the RO as a claim for an increased rating.  Although the Veteran's representative argued in a February 2016 substantive appeal that an earlier informal claim for an increased rating was filed, the Board does not find any indication of such a claim.  An earlier claim for a compensable rating for sinusitis was denied by the RO in a December 2005 rating decision.  The Veteran disagreed with the December 2005 rating decision in a December 2005 statement, but only to the extent the rating decision denied entitlement to unemployability.  Statements submitted by the Veteran in July 2007 and January 2008 make no mention of his sinus disability and the Board finds there are no submissions from the Veteran that express an intent to apply for increased benefits for the service-connected nasal congestion/chronic sinusitis after the final December 2005 rating decision and before the December 1, 2008 hearing testimony.  Accordingly, the Veteran's claim for an increased rating was received on December 1, 2008.  

As the Veteran's claim for an increased rating was received on December 1, 2008, an earlier effective date is only possible if it is factually ascertainable that the sinus disability increased in severity to the level contemplated by a 30 percent evaluation within one year prior to the date of claim, i.e., one year prior to December 1, 2008.  38 C.F.R. § 3.400(o).  

The Veteran's nasal congestion/chronic sinusitis is rated as 30 percent disabling under Diagnostic Code 6513 and the General Rating Formula for Sinusitis.  Under the General Rating Formula, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Board finds that the evidence establishes a worsening of the Veteran's sinus disability to the severity contemplated by a 30 percent rating after receipt of his claim in December 1, 2008.  The record does not contain any lay or medical evidence specifically addressing the severity of the Veteran's service-connected sinus condition during the year prior to December 1, 2008.  The Veteran was provided a VA examination in May 2009, after receipt of his claim, and he denied experiencing any incapacitating episodes of sinusitis.  He did report having non-incapacitating episodes with frequent sinus headaches, purulent nasal discharge, and sinus pain.  Physical examination showed evidence of active disease and a CT confirmed sinusitis with mucosal thickening.  An October 2009 VA examiner also specifically found that the Veteran's daily non-prostrating headaches were related to his chronic sinus disability.  Based on the objective evidence of active disease and the Veteran's reports of non-incapacitating episodes of sinus symptoms, the October 2012 Board resolved any doubt in favor of the Veteran and assigned a 30 percent evaluation for sinusitis.  As there is no lay or medical evidence dated within the year prior to December 1, 2008 similarly establishing the presence and/or number of any incapacitating or non-incapacitating episodes of sinusitis, the Board cannot conclude that the Veteran's service-connected disability worsened to the degree contemplated by a 30 percent evaluation under Diagnostic Code 6513 and the General Rating Formula for Sinusitis.  The Board has considered the Veteran's testimony at the December 1, 2008 RO hearing, but notes that his testimony is limited to a description of symptoms he experienced following an April 1994 septoplasty.   

Accordingly, it is not factually ascertainable that the Veteran's service-connected nasal congestion/chronic sinusitis increased to the severity contemplated by a 30 percent rating until May 22, 2009, the date of a VA sinus examination.  The regulations pertaining to effective dates provide that if the service-connected disability increased in severity after the date of claim, the effective date is the date of increase.  38 C.F.R. § 3.400(o).  Thus, the appropriate effective date for the award of a 30 percent rating for the service-connected nasal congestion/chronic sinusitis is May 22, 2009, after the currently assigned effective date of December 1, 2008.  Since the Veteran is already in receipt of the earliest possible effective date and the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection Claim

The Veteran contends that service connection is warranted for a disability manifested by painful joints due to environmental exposures during active duty service in Southwest Asia, to include on the basis of an undiagnosed illness.  For the reasons discussed below, the Board finds that the Veteran is already service-connected for a disability characterized as "body aches/polyarthralgia due to undiagnosed illness."  The Board additionally finds that service connection for this disability was improperly severed in an August 1999 rating decision. 

Service connection for generalized body aches as an undiagnosed illness incurred during the Persian Gulf War was awarded in a February 1995 rating decision.  The disability was rated by analogy under Diagnostic Code 5002 for rheumatoid arthritis and a noncompensable evaluation was assigned for the condition as an active process that did not meet the criteria for a compensable rating.  In July 1996, the Veteran filed a claim for an increased rating for the service-connected body aches and the noncompensable evaluation was continued in a September 1997 rating decision.  At that time, the service-connected disability was also recharacterized as "polyarthralgia, multiple joints" and the code sheet attached to the rating decision indicates that the disability was still evaluated under Diagnostic Code 5002.  

The Veteran appealed the denial of an increased rating for polyarthralgia and in response, the RO issued an August 1999 rating decision assigning separate compensable evaluations for degenerative arthritis of the right knee, left knee, right elbow, and right shoulder, all effective July 31, 1996.  The RO's decision was based on a May 1999 VA examination diagnosing arthritis of the four specified joints.  The assignment of four separate compensable ratings for arthritis was characterized as an increase in the rating assigned the service-connected body aches/polyarthralgia, though the RO also noted that service connection was established for the arthritic conditions as directly due to service and not under the provisions of 38 C.F.R. § 3.317 for an undiagnosed illness.  

The Board finds that the August 1999 rating decision effectively severed service connection for body aches/polyarthralgia as an undiagnosed illness.  The RO replaced the service-connected body aches/polyarthralgia with the now service-connected arthritic disabilities and the separate ratings assigned to the individual joints.  The August 1999 code sheet attached to the rating decision indicates that service connection was severed for the disability as an end date of July 30, 1996 is provided for the noncompensable rating assigned the body aches/polyarthralgia.  Moreover, the description of the service-connected disability was changed from polyarthralgia to arthritis, the diagnostic code used to rate the condition was altered from Diagnostic Code 5002 to 5003, and the basis for the award of service connection was changed from an undiagnosed illness to direct service incurrence.   
In addition, an October 2012 rating decision and a January 2016 SOC both explicitly refer to the action taken by the August 1999 rating decision as a severance of service connection for body aches/polyarthralgia.  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

In this case, none of the procedural safeguards of 38 C.F.R. 3.105(d) were followed prior to the severance of service connection for the previously established body aches/polyarthralgia as an undiagnosed illness.  Additionally, the record does not contain any evidence that the original award of service connection for body aches/polyarthralgia was clearly and unmistakably erroneous.  The Veteran was diagnosed with arthritis of four specific joints at the May 1999 VA examination, but has also consistently reported experiencing diffuse joint and muscle pain since his original claim was filed in February 1994.  The May 1999 VA examination report include a diagnosis of muscle pain as an undiagnosed condition and notes that the Veteran's joint pain "could be explained by his degenerative arthritis" (emphasis added).  The August 1999 rating decision does not contain any findings of CUE and the VA examiner did not certify that the previous diagnosis was clearly erroneous based on all the accumulated evidence.  38 C.F.R. § 3.105(d).  

The August 1999 RO may have intended to merely change the characterization of the service-connected disability and alter the assigned diagnostic code in a manner most beneficial to the Veteran.  There are times when the change in a diagnostic code used to rate a disability is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating"); see also Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  However, in this case, the August 1999 rating decision did not simply assign a different diagnostic code to account for a change in the Veteran's condition or diagnosis.  Rather, it characterized the change as an award of service connection for a new disability with its own rating and effective date.  As the actions of the August 1999 rating decision were undertaken without compliance with the regulatory protections afforded existing awards of service connection and ratings, it is erroneous as a matter of law.  While the Veteran's amount of compensation was not adversely affected as a result of the severance of service connection (in fact, his amount of compensation increased), the Board is unaware of any statutory or regulatory authority which permits severance of service connection without due process.  

After careful review of the record, the Board finds that VA has clearly not met the high evidentiary burden established by 38 C.F.R. § 3.105 to allow for the severance of service connection.  Thus, the severance of service connection for body aches/polyarthralgia as an undiagnosed illness in the August 1999 rating decision was improper and restoration of service connection and the original effective date of November 2, 1994, is required.  
ORDER

Entitlement to an increased rating for arthritis of the right elbow, currently rated as 30 percent disabling for loss of motion in flexion, 30 percent disabling for loss of motion in pronation, and 10 percent disabling for loss of motion in extension, is denied.

Entitlement to an initial rating in excess of 10 percent for keratosis/porokeratosis is denied. 
 
Entitlement to an effective date earlier than December 1, 2008 for the award of service connection for keratosis/porokeratosis is denied.

Entitlement to an effective date earlier than December 1, 2008, for the assignment of a 30 percent rating for nasal congestions/chronic sinusitis is denied.

Entitlement to restoration of service connection for body aches/polyarthralgia due to an undiagnosed illness, currently claimed as pain due to an environmental exposure, is granted.


REMAND

The Board regrets any further delay in this case, but finds that a remand is required 
with respect to the claims for increased ratings for bilateral knee disabilities.  An additional VA examination is necessary in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's knees were most recently examined by VA in December 2015; unfortunately, the examination report does not meet the specifications of Correia.  The examination report contains range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  An additional examination is therefore necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the knees.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The knees must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

The examiner should further address whether, and if so to what extent, there is ankylosis of either knee.  The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the right and left knee disabilities.  

The complete bases for all medical opinions must be provided.

2.  Then readjudicate the Veteran's claims with consideration of all the evidence of record.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


